FILED
                                                                JULY 6, 2017
                                                        In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division Ill




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )         No. 32867-8-111
                                              )
                     Respondent,              )
                                              )
              v.                              )
                                              )
JUAN ANDRES RODRIGUEZ,                        )         UNPUBLISHED OPINION
                                              )
                    . Appellant.              )

      LAWRENCE-BERREY, J. - Juan Rodriguez appeals his convictions for attempted

first degree murder and first degree assault. He argues the trial court committed

reversible error in three respects: (1) when it admitted expert gang testimony, (2) when it

admitted his statements to jail staff during booking that he was affiliated with the Surefio

gang, and (3) when it assessed discretionary legal financial obligations (LFOs) against

him. We conclude the trial court did not err in admitting expert gang testimony, the error

in admitting Rodriguez's booking statements was harmless beyond a reasonable doubt,

and we decline to review Rodriguez's unpreserved LFO argument.
No. 32867-8-111
State v. Rodriguez


                                           FACTS

        On June 24, 2012, Mario Cervantes, Jr., was driving his father's Cadillac Escalade

in Toppenish, Washington. He stopped to give his friend Angel Arredondo a ride from a

barbecue to Arredondo's house. As they were driving past Toppenish Community

Hospital, a Nissan sedan pulled up on the left side of the Escalade. A passenger in the

Nissan fired several gunshots into the Escalade. One bullet struck Cervantes in his flank

area. Arredondo caught a quick glance of the Nissan and saw two or three people inside

ofit.

        The Nissan passed the Escalade and stopped at a stop sign. Cervantes stepped on

the accelerator and rear ended the Nissan. Cervantes then drove around a parking lot to

pick up speed and rammed the Nissan again on the driver's side door, pushing the Nissan

into a nearby house. Cervantes and Arredondo then jumped from the Escalade and ran

toward the nearby hospital. Cervantes went inside the hospital for treatment. He was

wearing a red and black Chicago Bulls jersey, which was later collected as evidence. A

nurse inside the hospital called the police.

        Cervantes's father was inside a nearby house and heard the gunfire and the

collision. He went outside and saw his son and Arredondo running toward the hospital.

He also saw two other men running away in the other direction. He recognized the men



                                               2
No. 32867-8-III
State v. Rodriguez


as Jesse Reynosa and Willy Joe Sanchez. Jesse Reynosa was the driver of the Nissan.

Cervantes's father also saw Rodriguez pinned between the Nissan and the house.

      Officer Derrick Perez arrived at the scene. He peered over the doorframe of the

Nissan and saw Rodriguez, who was injured and appeared to be trapped underneath the

car. Officer Perez told Rodriguez to stay still and wait for an ambulance. After backup

arrived, Officer Perez went to Rodriguez again and saw the barrel of a silver handgun

sticking out from under Rodriguez's leg. Officer Perez drew his weapon and ordered

Rodriguez to come out from under the Nissan. Rodriguez crawled out and Officer Perez

placed him under arrest.

      Detective Jaban Brownell arrived and collected the silver revolver, which he found

between the Nissan and the house. He also found a Blackberry cell phone in the Nissan.

He looked at the photos on the cell phone and saw photos of Reynosa, dressed in blue and

flashing gang signs. Rodriguez was not in any of these photos. Detective Brownell

determined that the Nissan was registered to Jesus Reynosa. Law enforcement quickly

found Reynosa and arrested him. Law enforcement did not arrest Sanchez because no

one advised them of his possible involvement in the shooting.

      Rodriguez was taken by ambulance to Yakima Regional Medical Center. The

emergency room medical staff removed Rodriguez's clothing, which an officer collected


                                            3
No. 32867-8-III
State v. Rodriguez


as evidence. Rodriguez was wearing a blue and white Los Angeles Dodgers jersey. He

was also wearing a blue rosary necklace, another blue necklace, and a blue bracelet.

Rodriguez suffered at least two gashes for which he received stitches. Law enforcement

eventually transported Rodriguez to the Yakima County jail.

       During the booking process at the jail, Corporal Theresa Hartley questioned

Rodriguez about potential gang affiliation to ensure he was safely housed away from rival

gang members. She asked Rodriguez ifhe was a Nortefio, and Rodriguez angrily shook

his head. She then asked Rodriguez if he was a Surefio. According to Corporal Hartley,

Rodriguez agreed by nodding his head. Corporal Hartley also completed an interview

form. On this form, she indicated Rodriguez was a Surefio and could not get along with

Nortefios.

       A forensic scientist at the Washington State Patrol Crime Laboratory tested the

silver revolver from the scene. She swabbed the revolver and found deoxyribonucleic

acid (DNA) from only one person on it. It was a substantial profile, which probably

indicated the contributor handled the revolver more than briefly. Based on this, the

Toppenish Police Department sent her DNA samples from both Reynosa and Rodriguez.

She tested the samples and determined Rodriguez's DNA matched the sole DNA profile

on the revolver. She excluded Reynosa as a contributor.



                                            4
No. 32867-8-III
State v. Rodriguez


       The State charged Rodriguez, as a principal or as an accomplice, with attempted

first degree murder, two counts of first degree assault, and alleged that Rodriguez

committed the offenses while armed with a firearm. In addition, the State alleged an

aggravating factor-that Rodriguez committed the crimes to enhance his standing in a

street gang.

       Prior to trial, Rodriguez moved to exclude all evidence relating to gang

membership. He also moved to exclude his statement to Corporal Hartley during the

booking process and the interview form. The trial court held a hearing on Rodriguez's

motion. The State gave an overview of the evidence it believed established a nexus

between gang membership and the shooting. The court ruled some gang evidence would

be admissible to give context for why one car of people would suddenly start shooting at

another car of people. The court noted there was some evidence the Nissan's occupants

were Sureftos and the Escalade's occupants were Norteftos. The court further ruled gang

expert testimony would be admissible, but noted this testimony would be limited to

explaining that the gangs were rivals. The court reserved ruling, until it heard Corporal

Hartley's testimony, on whether Rodriguez's booking statements were admissible.




                                             5
No. 32867-8-111
State v. Rodriguez


       The court later held a CrR 3.5 hearing to determine if Miranda 1 applied to

Corporal Hartley's booking interview. At the hearing, Corporal Hartley testified her

concern, when she classifies new inmates, is inmate safety. She testified the jail does not

house rival gang members together because they will automatically fight when they see

one another. The court determined Miranda did not apply to the booking interview and

admitted the booking statements.

       Trial commenced. The State called Cervantes's father, who testified his son was a

Nortefio gang member. The State called Corporal Hartley, who testified that Rodriguez

admitted he was a Surefio during booking. The trial court also admitted Corporal

Hartley's interview form.

       Before the State called its gang expert, Rodriguez renewed his objection to the

admission of expert testimony regarding gang culture. He argued the State had little

evidence the shooting was gang related. The trial court affirmed its earlier ruling that

some expert testimony would help the jury understand why a car of people would be

shooting at another car of people. As evidence the shooting was gang related, the court

cited Rodriguez's blue clothing and jewelry, as well as the testimony that Cervantes was a

Nortefio.


       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                              6
No. 32867-8-III
State v. Rodriguez


       The State called Detective Brownell as its gang expert. He testified the two main

gangs in the Toppenish area are the Surefios and Nortefios. He testified about their rivalry

and the motivations for violence within gang culture. He testified gang violence is

motivated in part due to the importance of "respect" in the gang culture, as violent acts

will earn the respect of the person's fellow gang members. Report of Proceedings (RP) at

1021-22.

       Detective Brownell further testified about indicators of gang membership, such as

red clothing for Nortefios and blue clothing for Surefios. He testified gang members dress

this way to show allegiance to their gang. He also testified gang members wear sports

apparel, based on both the team's color and the team's geographic location. He

concluded that the totality of the evidence-the red Bulls jersey, the blue Dodgers jersey,

and Rodriguez's blue jewelry-indicated the shooting was gang related.

       Rodriguez testified in his defense. He testified he was not a Surefio gang member

and denied he indicated to Corporal Hartley that he was. He testified Reynoso offered

him a ride, he sat in the front passenger seat, and there was a person sitting behind him

that he did not know. According to Rodriguez, who is a monolingual Spanish speaker,

Reynoso and the person in the back began speaking in English excitedly. Reynoso then

pulled up beside the Escalade and the backseat passenger shot into the Escalade several



                                             7
No. 32867-8-III
State v. Rodriguez


times. The Escalade rammed into the Nissan, Rodriguez was knocked unconscious, and

awoke soon after in the crumpled Nissan. Rodriguez denied knowing anything about the

revolver prior to the shooting, and denied ever touching the revolver. He also denied

knowing either of the victims.

       On cross-examination, the State questioned Rodriguez about a jailhouse telephone

call he made to a friend, Salvador Gutierrez. Rodriguez told Gutierrez to make sure

people knew that if Cervantes and Arredondo testified, "' [T]hings [would] get stirred

up."' RP at 1177. Gutierrez responded, "' Or give a beating."' RP at 1177. To which

Rodriguez laughed, and said, "'Yeah, you understand.'" RP at 1177. Rodriguez

admitted he made the statements. The State then directly confronted Rodriguez: "If

you're not a gang member and not affiliated with a gang, how does any communication to

another gang member not to testify cause them any fear whatsoever?" RP at 1179.

Rodriguez, who had just confirmed that his statement implied Cervantes and Arredondo

would receive a beating if they testified, confusingly answered, "Who was being caused

fear?" RP at 1179.

       The jury found Rodriguez guilty as charged. The jury also found that Rodriguez

committed the offenses with a firearm, and that he committed the offenses to enhance his

reputation in a street gang. At sentencing, and despite the jury's street gang finding, the


                                              8
No. 32867-8-111
State v. Rodriguez


trial court elected not to impose the street gang enhancement. The trial court also

determined that one of the assault convictions merged with the first degree attempted

murder conviction.

      The trial court sentenced Rodriguez to just over 40 years of incarceration. In

addition, the trial court imposed $1,560 in LFOs, which included a $500 victim

assessment, a $200 criminal filing fee, a $100 DNA collection fee, a $10 sheriffs service

fee, a $250 jury demand fee, and a $500 fee for costs of incarceration. After imposing the

LFOs, the trial court noted Rodriguez had some ability to pay, was healthy, was working

at the time he was arrested, and was able to earn minimal wages while incarcerated.

Rodriguez did not object to the trial court imposing the LFOs.

      Rodriguez timely appealed. This court stayed this appeal pending the Washington

State Supreme Court's decision in State v. Deleon, 185 Wn.2d 478, 374 P.3d 95 (2016).

Deleon was decided in May 2016 and this court lifted the stay.

                                       ANALYSIS

      A.     ADMISSION OF GANG EXPERT TESTIMONY

      Rodriguez argues the trial court improperly admitted Detective Brownell's expert

opinion testimony about gang culture. He argues there was an insufficient nexus between

the gang evidence and the charged crimes. He acknowledges some evidence suggested he



                                             9
No. 32867-8-III
State v. Rodriguez


and Cervantes belonged to rival gangs, but argues this evidence failed to connect the

crimes with their gang membership.

       Evidence of street gang affiliation is admissible in a criminal trial if there is a

nexus between the crime and gang membership. State v. Scott, 151 Wn. App. 520, 521,

213 P .3d 71 (2009). Because gang membership is constitutionally protected under the

First Amendment to the United States Constitution's right of association, there must be a

connection between the crime and the organization before the evidence becomes relevant.

Id. at 526. "Generalized expert testimony on gangs, untethered to the specifics of the

case on trial, is impermissible." State v. Mancilla, 197 Wn. App. 631, 644, 391 P .3d 507

(2017).

      ER 404(b) guides the admission of gang evidence. Scott, 151 Wn. App. at 526.

Gang evidence can be admitted under ER 404(b) when a trial court identifies a significant

reason for admitting the evidence and determines that the relevance of the evidence

outweighs any prejudicial impact. Id. at 527. A proper reason for admitting gang expert

testimony is to establish a motive for a crime. Id.; Mancilla, 197 Wn. App. at 644. For

example, it may help explain why a person is attacked by a relative stranger, may show

the connection between codefendants, and may also explain the interactions of the various

parties. Scott, 151 Wn. App. at 527-28.



                                              10
No. 32867-8-III
State v. Rodriguez


       A trial court properly admits such evidence when there is a connection between the

gang's purposes or values and the offense. Id. at 527. However, when there is no

connection between a defendant's gang affiliation and the charged offense, admission of

the gang evidence is prejudicial error. Id. This court reviews the trial court's decision for

an abuse of discretion. Id.

       In Scott, a drug dealer gave his girlfriend Wendy drugs and a handgun. Id. at 522.

The two broke up, and the drug dealer told Wendy he wanted his gun back and also

wanted repayment for the drugs. Id. Wendy did not comply soon enough, so the

defendant and several associates broke into her room in the middle of the night and

stabbed Wendy's new boyfriend. Id.

       The State moved in limine to admit evidence that the defendant was a gang

member and that he committed the crimes because Wendy "disrespected" the gang. Id. at

523. The State argued Wendy's disrespect provided both the defendant's intent and his

motive for taking part in the attack. Id. The State asserted its gang expert would testify

to the importance of "respect" in the gang culture and why gang members would respond

to "disrespect" with violence. Id. at 523-24. The trial court admitted the evidence on the

condition it developed as the State anticipated. Id. at 524. However, at trial, the State

never asked its expert about local members of the gang, the place of "respect" in gang


                                             11
No. 32867-8-III
State v. Rodriguez


culture, gang response to "disrespect," or any connection between gang membership and

the attack. Id. at 525. The jury convicted the defendant, and he appealed. Id. at 526.

       The Scott court held that the gang evidence was admissible to show the motive

behind the attack-.to send a message to Wendy to repay her debts-and that without it,

the attack by three strangers was otherwise unexplainable. Id. at 527. However, the court

noted that while the State's offer of proof established a proper reason for admitting the

gang evidence, the actual testimony at trial failed to prove a connection between gang

affiliation and the crime. Id. at 528. The State did not show any of the defendant's

associates were gang members. Id. The State also failed to provide expert evidence

about the importance of "respect" in the gang culture or that violence was a recognized

response to "disrespect." Id. The court noted that if the State had elicited its anticipated

testimony, there would have been no error. Id. at 528-29. However, because it did not,

the gang evidence was inadmissible under ER 404(b). Id. at 529.

       In Mancilla, four defendants shot at a house from their car. Mancilla, 197 Wn.

App. at 638-39. When the police arrived, they saw blue graffiti near the home's entrance.

Id. at 638. The police arrested the four defendants, who had gang tattoos and were

wearing blue clothing. Id. at 639. At trial, the State called a gang expert who testified

about various aspects of gang culture. Id. at 640.


                                             12
No. 32867-8-III
State v. Rodriguez


       The Mancilla court affirmed the trial court's ruling that admitted the gang expert

testimony. Id. at 646. The court reasoned the expert's gang testimony supported the

State's theory of motive and explained why the defendants targeted the house. Id. at 644.

The court further reasoned the blue graffiti left on the house and the defendants' blue

clothing at the time of arrest provided ample reason to believe the shooting was gang

related. Id. The court determined the expert's testimony "appropriately supplied the jury

with the tools necessary to interpret this evidence and understand the State's theory of the

case." Id.

       Here, the trial court properly ruled that some evidence regarding gang culture

would be admissible to prove motive-it gave context for why one car of people would

suddenly start shooting at another car of people. As in Mancilla, Rodriguez's blue jersey

and jewelry, the photos of Reynoso dressed in blue and flashing gang signs, and

Cervantes's red jersey and Nortefio gang membership all gave the State substantial

justification for arguing the shooting was gang related. And, unlike in Scott, the gang

expert's testimony here was tailored to the purpose for its admission and established a

nexus between gang membership and the crimes charged.

       Because the State introduced the gang evidence to establish a motive for the

shooting, which the State supported through expert testimony, we conclude the State



                                             13
No. 32867-8-III
State v. Rodriguez


established an adequate nexus between the crime and gang membership. The trial court

did not abuse its discretion when it admitted Detective Brownell's limited expert opinion

testimony regarding gang culture.

       B.     FIFTH AMENDMENT CHALLENGE TO BOOKING STATEMENTS


       Rodriguez argues his booking statements to Corporal Hartley-in which he

supposedly admitted he was a Surefio gang member-were obtained involuntarily, and

thus their admission at trial violated the Fifth Amendment. 2 He argues the error was not

harmless beyond a reasonable doubt because the State did not present sufficient

independent evidence of his gang affiliation.

       The Fifth Amendment to the United States Constitution provides that a defendant

shall not "be compelled in any criminal case to be a witness against himself." In DeLeon,

our Supreme Court held that a defendant's booking statements to jail staff about his or her

gang affiliation are involuntary. DeLeon, 185 Wn.2d at 487. This is because jail staff ask

these questions so they can protect inmates from violence by housing them separately



       2
          Rodriguez only sought to suppress these statements at trial on the basis that jail
staff failed to give him Miranda warnings. He did not argue the statements were obtained
involuntarily. Thus, the trial court never was presented with the issue.
        However, the State does not contest whether Rodriguez preserved this issue for
appeal. It instead concedes Rodriguez's challenge was "properly raised." Br. ofResp't at
1. But even if the State did not concede this point, we could review the issue if the
admission of the booking statements constituted manifest constitutional error. RAP

                                            14
No. 32867-8-III
State v. Rodriguez


from rival gang members. Id. at 486-87. To avoid being housed with rival gang

members, inmates need to disclose their gang affiliations. Id. at 487. Therefore, because

these statements are obtained involuntarily, the Deleon court held that admitting them at

trial violates a defendant's Fifth Amendment rights. Id.

       Here, Rodriguez made statements to Corporal Hartley during the booking process

to ensure his personal safety. The State concedes that under Deleon, these statements

were obtained involuntarily and their admission at trial violated Rodriguez's Fifth

Amendment right against self-incrimination.

       Even when constitutional error occurs, reversal is not automatic. Mancilla, 197

Wn. App. at 641. When faced with a constitutional error, appellate courts apply a

harmless error test. Deleon, 185 Wn.2d at 487. Under this test, this court will vacate a

defendant's conviction unless the State can prove the erroneously admitted evidence was

harmless beyond a reasonable doubt. Id. at 487-88. This court must find, beyond a

reasonable doubt, that "' any reasonable jury would have reached the same result, despite

the error.'" Id. at 487 (quoting State v. Aumick, 126 Wn.2d 422, 430, 894 P.2d 1325

(1995)).




2.5(a)(3); State v. Young, 158 Wn. App. 707,718,243 P.3d 172 (2010).

                                            15
No. 32867-8-III
State v. Rodriguez


       Application of the harmless error analysis to this case is guided by two factually

similar cases: Deleon, 185 Wn.2d 4 78 and Mancilla, 197 Wn. App. 631. In Deleon, the

State charged three defendants with first degree assault for shooting at rival gang

members from their car. Deleon, 185 Wn.2d at 481-82. At trial, the State introduced the

defendants' booking statements, in which they indicated affiliation with the Nortefio

gang. Id. at 484. The State also introduced substantial gang affiliation evidence, apart

from the improper booking statements. See id. at 488. The State introduced the clothes

the defendants were wearing (some of which included the color red, which is associated

with Nortefio gangs), certain tattoos that included gang symbols, and a photo from a

defendant's cell phone that derogatorily referenced the Surefio gang. Id. A witness

testified she knew two of the defendants were gang members in high school. Id. A police

officer testified he interviewed the three defendants after their arrest, and one of them

mentioned two gangs, although the exact nature of the question and answer was unclear.

Id.

       The Deleon court held this evidence was insufficient to meet the State's burden of

proving harmless error. Id. at 488-89. The court reasoned that none of this untainted

evidence of gang involvement was as strong, direct, or persuasive as the defendants'

admissions during booking that they were gang members. Id. at 488. The court


                                             16
No. 32867-8-III
State v. Rodriguez


determined these admissions outweighed the State's untainted evidence. Id. at 489. The

court concluded it could not find "beyond a reasonable doubt that any reasonable jury

would have reached the same result if given only the untainted evidence." Id. The court

reversed the first degree assault convictions and remanded the case for a new trial

untainted with inadmissible evidence. Id.

       In Mancilla, the State charged four defendants with drive-by shooting and first

degree assault for shooting at a house. Mancilla, 197 Wn. App. at 640. As in DeLeon,

the State introduced the defendants' booking statements acknowledging gang

membership. Id. However, unlike in DeLeon, the State presented evidence of the

defendants' own statements, apart from their booking statements, concerning their gang

affiliation. Id. at 641-42. Specifically, the State introduced a booking photo in which one

of the defendants displayed a gang related hand sign, which the court held was a

nonverbal admission of current gang membership. Id. The State also introduced

recorded jail phone calls in which two other defendants implicated themselves as gang

members. Id. at 642. The Mancilla court held that this independent evidence of admitted

gang affiliation rendered the Fifth Amendment violation harmless beyond a reasonable

doubt as to these three defendants. Id.




                                            17
No. 32867-8-III
State v. Rodriguez


       However, with respect to the fourth defendant, the State did not present any

evidence of admitted gang affiliation other than his booking statements. Id. The only

evidence of his gang affiliation was photographs of his gang tattoos. Id. The Mancilla

court reasoned that under Deleon, evidence of gang tattoos, even if accompanied by

other indicia of gang membership, was insufficient to overcome the taint of an

inadmissible booking statement. Id. Accordingly, the Mancilla court reversed the fourth

defendant's conviction. Id. at 643.

       We learn from Deleon and Mancilla that the strongest evidence of gang affiliation

comes from a defendant's own statements, and that such evidence will often be sufficient

to render constitutional error harmless beyond a reasonable doubt.

      Here, apart from the improperly admitted booking statements, the State's evidence

at trial of Rodriguez's gang affiliation was that he was wearing a blue and white Los

Angeles Dodgers jersey and three pieces of blue jewelry. Without more, this would be

insufficient and a new trial would be required. However, the State's evidence also

included Rodriguez's jailhouse telephone call instructing his friend to make sure that

Cervantes and Arredondo knew if they testified they would get a beating. We conclude

that Rodriguez's own statements, apart from his booking statements, so strongly




                                            18
No. 32867-8-III
State v. Rodriguez


suggested his Surefio gang membership, that the improper admission of his booking

statements was harmless beyond a reasonable doubt. 3

       C.         UNPRESERVED ALLEGED LFO ERROR


       Rodriguez argues the trial court erred when it ordered him to pay $7 60 in

discretionary LFOs. He argues the trial court did not inquire into his ability to pay, nor

did the State present any evidence regarding his ability to work, past income, current

debts, or financial resources. He requests a new sentencing hearing for inquiry into his

ability to pay.

       RAP 2.5(a) provides that an "appellate court may refuse to review any claim of

error which was not raised in the trial court." For this reason, a defendant who does not

object to the imposition of discretionary LFOs at sentencing is not automatically entitled

to review. State v. Blazina, 182 Wn.2d 827, 832, 344 P.3d 680 (2015). Rodriguez asks

this court to accept discretionary review, which this court is entitled to do. See id. at 835.


       3
         This court asked both parties for additional briefing on whether the DNA
evidence was sufficient to render the constitutional error harmless beyond a reasonable
doubt. Although we ultimately focused on Rodriguez's own implied admission he was a
gang member, the DNA evidence probably renders the constitutional error harmless.
Here, the forensic scientist testified she closely inspected the gun and did not see any
blood on the gun. She also testified that the substantial amount of Rodriguez's DNA on
the gun was inconsistent with Rodriguez's theory that his DNA was transferred when his
leg rested on the gun. But even more important, Rodriguez's theory does not account for
the complete absence of any other person's DNA on the gun.

                                              19
No. 32867-8-III
State v. Rodriguez


An approach favored by this author is to consider the administrative burden and expense

of bringing a defendant to court for a new hearing, versus the likelihood that the

discretionary LFO result will change. State v. Arredondo, 190 Wn. App. 512, 538, 360

P.3d 920 (2015), ajf'd, _Wn.2d_, 394 P.3d 348 (2017). "An important consideration of

this analysis is the dollar amount of discretionary LFOs imposed by the sentencing court."

Id. In this case, the majority of these factors weigh against reviewing Rodriguez's

unpreserved LFO challenge.

       The dollar amount of the discretionary LFOs the trial court imposed supports

granting review. The trial court imposed both mandatory and discretionary LFOs. The

mandatory LFOs included the $500 victim assessment, the $200 criminal filing fee, and

the $100 DNA collection fee. See RCW 7.68.035(l)(a); RCW 36.18.020(2)(h);

RCW 43.43.7541. These mandatory LFOs are required irrespective of Rodriguez's

ability to pay. State v. Lundy, 176 Wn. App. 96, 103, 308 P.3d 755 (2013). The

discretionary LFOs in this case were the $10 sheriffs service fee, the $250 jury demand

fee, 4 and the $500 fee for costs of incarceration, totaling $760. See RCW 10.01.160(2);

RCW 36.18.016(3)(b); RCW 9.94A.760(2).




      4
        This court has recently observed that the mandatory or discretionary nature of the
$250 jury demand fee is unclear. State v. Clark, 195 Wn. App. 868, 872, 3 81 P .3d 198

                                            20
No. 32867-8-III
State v. Rodriguez


       However, the second factor-the additional administrative expense of bringing

Rodriguez to court so the trial court could inquire into his current or likely future ability

to pay-weighs in favor of declining review. Here, remand is not required to address any

other error.

       The final factor also weighs in favor of declining review-a new sentencing

hearing would not likely change the LFO result. Rodriguez testified at trial he had been

employed for five years at Washington Beef and was working for Amtech (a fiberglass

company) at the time of his arrest. He retained private trial counsel. He was 24 years old

at the time of sentencing, and the trial court found he was healthy and capable of earning

a minimal wage while incarcerated.

       Considering the small likelihood that a new sentencing hearing would change the

LFO result and the administrative expense of holding a new sentencing hearing, we

decline to exercise our discretion under RAP 2.5(a) to review Rodriguez's unpreserved

LFO challenge.

                 STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW (SAG)

       A defendant is permitted to file a prose SAG in a criminal case on direct appeal.

RAP 10.lO(a). This statement is not required to cite authorities or to the record itself, but



(2016), remanded to trial court, 187 Wn.2d 1009, 388 P.3d 487 (2017). It is assumed

                                              21
No. 32867-8-III
State v. Rodriguez


must have sufficient specificity to inform the court of the "nature and occurrence" of

specified errors. RAP 10 .10(c). The SAG must not rely on matters outside the record.

State v. McFarland, 127 Wn.2d 322,338,899 P.2d 1251 (1995).

       A.     DEFENSE WITNESS ISSUES


       Rodriguez argues he was deprived of a fair trial because his attorney never filed a

list of defense witnesses before trial. The defense is required to "disclose to the

prosecuting attorney ... the names and addresses of persons whom the defendant intends

to call as witnesses." CrR 4.7(b)(l). The reason for this rule is to ensure fairness to the

State, by preventing last-minute surprise and affording opportunity for effective cross-

examination. State v. Linden, 89 Wn. App. 184, 193,947 P.2d 1284 (1997) (quoting

State v. Dunivin, 65 Wn. App. 728, 733, 829 P.2d 799 (1992)). Rodriguez fails to explain

how his attorney's alleged violation of this rule deprived him of a fair trial. 5

       Rodriguez also argues he was prevented from calling his girlfriend, Cristal

Valencia, as a witness. He claims the State's victim-witness advocate, Lisette Allan,

called Valencia and instructed her not to come to trial. However, there is no evidence of

this in the record. Thus, this court cannot consider this issue on direct review. The


here that this fee is discretionary.
       5
         Although the clerk's papers do not contain a defense witness list, defense counsel
advised at trial that he filed one.

                                              22
No. 32867-8-III
State v. Rodriguez


appropriate means of litigating this issue is through a personal restraint petition. See

McFarland, 127 Wn.2d at 335.

       Rodriguez also argues he did not receive a fair trial because Cervantes did not

testify as a witness. However, the State did not introduce any hearsay statements by

Cervantes, so Rodriguez was not deprived of his right to confrontation. In any event,

Rodriguez attempted to prevent Cervantes from testifying. He cannot now argue that this

deprived him of a fair trial.

       B.     ALLEGED JUROR BIAS

       Rodriguez contends the trial court erred by failing to excuse a biased juror. He

argues a juror was biased because he or she worked for the city of Toppenish, knew all of

the State's witnesses, and also knew Arredondo.

       Criminal defendants have a constitutional right to trial by an impartial jury. See

U.S. CONST. amend. VI; WASH. CONST. art. I,§ 22. A party claiming actual bias must

establish it by proof. State v. Noltie, 116 Wn.2d 831, 838, 809 P.2d 190 (1991). To

prevail, a party must show more than a possibility of prejudice. Id. at 840 (quoting 14

LEWIS ORLAND & KARL TEGLAND, WASH. PRACTICE: TRIAL PRACTICE § 203, at 331 (4th

ed. 1986).




                                             23
No. 32867-8-III
State v. Rodriguez


       At the beginning of voir dire, the trial court recited the names on the State's

witness list to the venire. Venire juror 12 indicated she knew most of the officers who

worked for the Toppenish police department. Upon questioning, she stated that she

worked for the city of Toppenish, that she was only acquainted with the officers, and that

she did not have any contact with them outside of work. She stated knowing the officers

would not affect her ability to be fair and impartial.

       The State's first witness was Arredondo. After he testified, venire juror 12

informed the bailiff, who informed the court, that she recognized Arredondo as a former

seasonal employee for the city of Toppenish. Upon questioning by the court, she stated

that the city had employed Arredondo a long time ago, and that recognizing him would

not affect her ability to be fair and impartial.

       Although venire juror 12 worked for the city of Toppenish and recognized several

of the State's witnesses through her job, she stated she could still be fair. Rodriguez fails

to show more than a possibility of prejudice. Based on the record, there is insufficient

evidentiary support for his claim that venire juror 12 was actually biased.

       C.     TIME FOR TRIAL RULE


       Rodriguez also contends the trial court "violated [his] rights by not going to trial

because of continuances." SAG at 2. Based on this statement, he appears to argue the



                                               24
No. 32867-8-III
State v. Rodriguez


trial court failed to bring him to trial within the time required under CrR 3.3. However,

he has generally failed to designate any clerk's papers or transcripts from before March

2014. By this point, the case was nearly two years old, due to Rodriguez's and the State's

requests for continuances. Without any record of the proceedings from the first two years

of the case, this court is unable to fully consider whether he was brought to trial within

the time required by CrR 3.3.

       However, this court is able to consider whether the trial court abused its discretion

in granting continuances in the time period for which Rodriguez designated transcripts-

between March 2014 and September 2014.

       Continuances under CrR 3.3(f) are excluded in computing the time for trial.

CrR 3.3(e)(3). The court may grant a continuance under this rule when

       such continuance is required in the administration of justice and the
       defendant will not be prejudiced in the presentation of his or her defense.
       The motion must be made before the time for trial has expired. The court
       must state on the record or in writing the reasons for the continuance.

CrR 3.3(f)(2). A trial court has discretion to grant a continuance under CrR 3.3 and its

decision will not be disturbed absent a manifest abuse of discretion. State v. Torres, 111

Wn. App. 323, 330, 44 P.3d 903 (2002).

      "Unavailability of a material prosecution witness is grounds to delay the trial for a

reasonable time." Id. at 329. For a court to grant a continuance on this basis, there must

                                             25
No. 32867-8-III
State v. Rodriguez


be a valid reason for the unavailability, the witness must become available within a

reasonable time, and there must not be substantial prejudice to the defendant. State v.

Nguyen, 68 Wn. App. 906, 914, 847 P.2d 936 (1993). The moving party must also have

exercised due diligence in subpoenaing the necessary witnesses. State v. Adamski, 111

Wn.2d 574, 579, 761 P.2d 621 (1988).

       The trial court has discretion to grant a continuance under CrR 3.3(f) "to allow

defense counsel more time to prepare for trial, even over defendant's objection, to ensure

effective representation and a fair trial." State v. Williams, 104 Wn. App. 516, 523, 17

P.3d 648 (2001). Scheduled vacations of counsel and officers also justify continuances

under CrR 3.3(f). Torres, 111 Wn. App. at 331. As does accommodating an officer's

mandatory training. State v. Jones, 117 Wn. App. 721, 729, 72 P.3d 1110 (2003). The

court may also consider scheduling conflicts in determining whether a continuance is

warranted. State v. MacNeven, 173 Wn. App. 265,270,293 P.3d 1241 (2013).

       The transcripts Rodriguez designated for review indicate the trial court granted

four CrR 3.3(f) continuances between April 2014 and when trial began in September

2014. 6 The trial court's first two continuances-on April 18 and June 20-were joint


       6
        The trial court reset the trial date within the existing time for trial period twice-
on March 24 and August 8-but these were not continuances within the meaning of
CrR 3.3(f).

                                             26
No. 32867-8-III
State v. Rodriguez


requests from the State and defense counsel and were over Rodriguez's objections. The

court granted the continuances on the grounds that ( 1) Detective Brownell and three other

officers on the State's witness list had training, (2) Detective Brownell was in trial on

another case, (3) several other officers had prescheduled vacation, and (4) defense

counsel had a two-day continuing legal education class, and also had scheduled vacation,

commitments as a judge pro tern, and needed time to finish the brief regarding

Rodriguez's booking statements to jail staff.

       On July 16, the court granted a continuance, over the defense's objection, on the

grounds that the State had lost contact with both Arredondo and Cervantes, whom the

State had previously subpoenaed. The court had previously signed material witness

warrants, officers had been looking for them throughout the night, and United States

Marshals had joined the search. For these reasons, the State was confident Arredondo

and Cervantes would become available soon.

       On August 22, the court granted a final continuance, over the defense's objection,

on the grounds that the State had just obtained and translated two new recorded jailhouse

telephone calls. Rodriguez had made these calls from other inmates' telephone accounts

and they revealed his attempts to tamper with the State's witnesses. The court granted the

continuance so the State could file witness tampering charges and seek to admit



                                             27
No. 32867-8-III
State v. Rodriguez


Cervantes's prior statements to police under the forfeiture by wrongdoing hearsay

exception.

       For each continuance here, the trial court properly found the continuances were

required in the administration of justice. It also properly found Rodriguez would not be

prejudiced-defense counsel repeatedly stated the delays did not prejudice Rodriguez's

case in chief, given that his only witnesses were his friends and family members. The

record indicates all the motions for continuances were made before the time for trial had

expired. The trial court also made a record as to the reasons for the continuances. In light

of the trial court's compliance with CrR 3.3(f), the court did not abuse its discretion in

granting these four continuances.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:
                                                                                j

 _;1 . r-1-
Fearin~

                                             28